Memorandum:
We believe that the problem of whether or not the defendant was domiciled within the State of New York at the time of the commencement of the action should be further developed and explored upon a new hearing. We also note that in the decision of Special Term there was a reference to a motion for the taking of a deposition of the defendant, upon which decision was reserved. We find nothing in the record to show that such motion was acted upon. In view of this undetermined motion, we do not reach or pass upon the right of either party to make formal application to the court for permission to take the deposition of the defendant. All concur, except McClusky and Henry, JJ., who dissent and vote for affirmance. (Appeal from order of Onondaga Special Term modifying judgment of divorce by striking out the provision for alimony and denying plaintiff’s cross motion for judgment for arrears.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.